Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
The absence of response to the written requirement for election of invention is treated as confirmation of election of Group I without traverse, consistent with the oral election made on 08/14/2020.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
Pursuant to the amendment dated 02/26/2021, claims 2, 3, and 17-20 have been cancelled.  Claim 14 had been cancelled previously.  
Claims 1, 4-13, 15, 16, and 21 are pending and under current examination.  

All rejections not reiterated have been withdrawn.

Claim Objections
Claim 1 is objected to for the following minor informalities:  

The preamble of claim 1 has been amended to recite “extending or prolonging platelet occlusion time in a subject in need thereof”, therefore the examiner the subject in need thereof” rather than “administering to a subject in need thereof”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-13, 15, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Getts (US 2015/0010631; publication date: 01/08/2015) as evidenced by Korin et al. (JAMA Neurology Vol .72, No. 1, pages 119-122; publication year: 2015).  

With regard to instant claim 1, Getts teaches administering negatively charged particles formed from polymers such as polystyrene or PLGA (i.e. polymeric particles) to a subject suffering from an inflammatory disease (abstract).  The particles are non-functionalized (0017).  With regard to the limitation of instant claims 1 and 5 requiring the particles to be “non-immunogenic”, the examiner notes that this term is defined on page 7 of the instant specification as follows: “The term non-immunogenic as used herein refers to endogenous growth factor in its native state which normally elicits no, or only minimal levels of, circulating antibodies, T-cells, or reactive  immune cells, and which normally does not elicit in the individual an immune response against itself.”  Getts’ particles are disclosed as anti-inflammatory (abstract) and generally reduce immune reactivity (0106).  Additionally, the claimed particles do not appear to be structurally different from the PLGA particles disclosed by Getts.  Getts does not prima facie obvious to administer the particles intravenously to treat atherosclerosis or myocardial infarction as this would deliver the active agent (the particles) directly to the region in need of treatment (the blood vessel).  With regard to the requirement that the dose be an effective amount, Getts discloses administering a preferred dose of 2x107 beads; however, Getts also teaches that any dose that is effective to treat the condition is encompassed by the invention (0093), thus, it would be prima facie obvious to optimize the dose of beads to be effective to treat atherosclerosis or myocardial infarction.  With regard to the limitations of instant claim 1 requiring binding to vWF proteins, and substantially changing the elongated vWF proteins into a globular state, wherein the globular vWF proteins are under physical shear stress and cannot bind to platelet receptors, Getts is silent with respect to these features of the method.  Korin discloses that blood flow is restricted in atherosclerosis (abstract) and areas of atherosclerotic plaque are areas of high local shear, which causes pathogenic platelet aggregation (page 119).  Thus, Getts teaches administering negative polymeric particles to a patient population having areas of high shear in their blood vessels (at the locations of the atherosclerotic plaques).  In view of 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).


With regard to instant claim 5, as noted above, Getts discloses a method of administering negatively charged particles intravenously in a patient population that have areas of high shear in their blood vessels.  Getts discloses further that the particles preferably have diameter 0.2 to 2 microns (0063) and preferably have zeta potential in the range of -50 to -40 mV (0092).  The range in diameter overlaps with the range required by the instant claims.  See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  The examiner considers the outcomes of “reducing or inhibiting shear induced platelet accumulation” and binding to the A1 domain of vWF proteins in the circulatory system of the subject and inhibit or reduce binding of nanoparticle-bound vWF proteins to platelets in the subject’s circulatory system” to be implicitly taught by Getts because these steps would inherently occur as the negatively charged particles reach areas of high shear.  
With regard to instant claim 6, the examiner considers the phrase “wherein binding of nanoparticles to the vWF proteins is electrostatic to be an inherent outcome 
With regard to instant claim 7, as noted above, Getts discloses intravenous administration of the particles to patients having atherosclerosis, thus the particles would encounter areas of high shear (i.e. atherosclerotic plaques) within the veins and arteries of the patient where shear induced platelet aggregation is likely to occur. 
With regard to claims 8 and 9, as noted above, Getts discloses particles having size ranging from 0.2 to 2 microns (0063), and this range overlaps with the range required by the instant claims (see MPEP 2144.05). 
With regard to claims 10-12, as noted above, Getts discloses negative nanoparticles formed from the biodegradable polymer PLGA (abstract). 
 With regard to instant claims 13 and 21, Getts discloses that the particles have zeta potential in the range of -50 to -40 mV (0092).  

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.

On page 5, Applicant argues that Getts teaches that his particles have an immunogenic effect of tamping down the immune system and therefore the amendment to the claims overcomes the obviousness rejection. 


On page 5, Applicant argues that the use of non-functionalized polymeric polymers to successfully extend or prolong platelet occlusion time in a subject is unexpected and surprising.
The examiner notes that an obviousness rejection may be overcome by a persuasive showing of unexpected results (see MPEP 716.02(b)); however, in this case the purpose and the intended outcome of the claimed method is considered inherent in the methods rendered obvious by Getts, who employs particles falling within the scope of the claims to treat patients suffering from conditions within the scope of the claims.  Please refer to MPEP 2112 (I): "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a .

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617